DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a gas/liquid extraction unit that operates in extracting the third liquid rich fluid flow from the gas rich fluid flow and the second liquid rich fluid flow" in lines 2-4.  It is unclear, based on the claim language, whether applicant is referring to the gas/liquid extractor in claim 15, or introducing an additional gas/liquid extraction unit for extracting the third liquid rich fluid flow.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (US 2015/0345265).
 As concerns claim 15, Cunningham shows a method of managing a multiphase fluid (Fig. 3), comprising: extracting a first liquid rich fluid flow (320) and a gas rich fluid flow (321) from a multiphase fluid flow (319); receiving the first liquid rich fluid flow (320) at a suction of a fluid subsystem (302) and driving the first liquid rich fluid flow to a discharge of the fluid subsystem (302); separating a second liquid rich fluid flow (336) from the discharge of the fluid subsystem; and extracting, by a gas/liquid extractor (307), a third liquid rich fluid flow (330) from the gas rich fluid flow (321) and the second liquid rich flow (336) and lubricating bearings (264a) of the fluid subsystem with the third liquid rich fluid flow (paragraph 0065).
As concerns claim 16, Cunningham shows where the fluid subsystem comprises a subsea pump subsystem configured to operate submersed in a body of water (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham alone.
As concerns claim 17, Cunningham discloses the claimed invention except for supplying water from a source apart from the source of the multiphase fluid to the suction of the fluid subsystem or to a gas/liquid extraction unit that operates in extracting the third liquid rich fluid flow from the gas rich fluid flow and the second liquid rich fluid flow.  The examiner takes official notice that it is old and well known in the art to use water as a lubricant for fluid-film bearings, as shown by Cunningham in paragraph 0026, which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have supplied water from a source apart from the source of the multiphase fluid for the expected benefit of providing the fluid subsystem with water, oil or a combination thereof to be used as a lubricant for lubricating bearings of the fluid subsystem, and allowing the amount of water supplied to the fluid subsystem to be adjusted based on the composition of the multiphase fluid.  Thus, one of ordinary skill in the art would have recognized that supplying water from a source apart from the source of the multiphase fluid to the suction of the fluid subsystem or to a gas/liquid extraction unit that operates in extracting the third liquid rich fluid flow from the gas rich fluid flow and the second liquid rich fluid flow would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Cunningham to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 1-12, 14 and 18-20 are allowed over the prior art of record.
Response to Arguments
Applicant's arguments, filed 09/28/2022, with respect to the rejection of claims 15-17 have been fully considered but they are not persuasive.  Applicant’s arguments regarding Cunningham are noted, but the elements are shown above in the rejection.
Applicant’s arguments, filed 09/28/2022, with respect to the rejection of claims 19 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679